DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nechbya et al. US 8,254,647 in view of Morrison US 2004/0192444 hereinafter referred to as Morrison.
	In regards to claim 1, Nechbya teaches:
"An input/output device configured to input or output operation information of an operator with a terminal device, comprising: a display including a first display screen ..."
Nechbya Figure 1 teaches a mobile computing device 10 with input devices 18 and output devices 16.  Nechbya teaches in column 3 lines 44-46 mobile computing device 10 may further include output devices 16. At least one of output devices 16 may display a graphical user interface 22 (GUI 22). This is equivalent to a first display screen.
"an imaging device which is [integrated with] the first display screen ... and configured to capture an image of the operator positioned in a foreside of the terminal device"
Nechbya Figure 1 and column 3 line 65-67 facial recognition may occur in two phases: an enrollment phase and an authentication phase. During the enrollment phase, user 20 uses camera 26 of mobile computing device 10 to capture captured image 28.  The captured image 28 is an image of the user's face.
	"and a screen controller configured to control coordination of the first display screen ... and to thereby guide operator’s eyes toward the imaging device"
Nechbya teaches in column 6 lines 60-65 mobile computing device 10 may also update GUI 22 to instruct user 20 to look directly at the camera in a case where the geometric alignment determined as part of the geometric consistency score indicates that the head of user 20 is rotated to the left or the right.
	Nechbya does not explicitly teach:
"[a display including a first display screen] and a second display screen" and "interposed between [the first display screen] and the second display screen" and "[control coordination of the first display screen] and the second display screen"
Morrison teaches in paragraph [0018] and Figure 1  a first video screen 38 for visual game displays located above coin head 34 and keypad 36; a second video screen 40 for additional displays situated above first screen 38; a camera 42 between first screen 38 and second screen 40.  It would have been obvious for a person with ordinary skill in the art before 
In regards to claim 4, Nechbya/Morrison teaches all the limitations of claim 1 and further teaches:
“wherein the first display screen and the second display screen are each configured of a single screen or multiple screens”
Morrison teaches in paragraph [0018] and Figure 1 a first video screen 38 for visual game displays located above coin head 34 and keypad 36; a second video screen 40 for additional displays situated above first screen 38.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Nechbya in view of Morrison to have included the features of “wherein the first display screen and the second display screen are each configured of a single screen or multiple screens” because there is a need to protect the machines from vandalism and theft. Prevention of vandalism and theft is particularly difficult where machines are in an isolated area away from standard security cameras or security personnel. Providing additional security measures to this effect is also of primary concern herein (Morrison [0005]).
In regards to claim 6, Nechbya/Morrison teaches all the limitations of claim 1 and claim 6 contains similar limitations as in claims 1.  Therefore, claim 6 is rejected for similar reasoning as applied to claim 1.  Furthermore, Nechbya Figure 1 teaches GUI 22 which displays process information associated to the image of the operator, e.g. face is off-center, access denied.
In regards to claim 7, Nechbya/Morrison teaches all the limitations of claim 1 and claim 7 contains similar limitations as in claims 1.  Therefore, claim 7 is rejected for similar reasoning as applied to claim 1.  
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nechbya in view of Morrison in view of Dand US 2017/0046037 hereinafter referred to as Dand.
In regards to claim 2, Nechbya/Morrison teaches all the limitations of claim 1 and further teaches:
“a lens of the imaging device [interposed between the first display screen and the second display screen]”
Morrison teaches in paragraph [0018] and Figure 1  a first video screen 38 for visual game displays located above coin head 34 and keypad 36; a second video screen 40 for additional displays situated above first screen 38; a camera 42 between first screen 38 and second screen 40.  Those of ordinary skill would consider a lens on a camera a routine, if not standard, implementation of in the art.  Therefore, while a lens is not explicitly stated, this feature would be implicitly known and does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).  

	Nechbya/Morrison do not explicitly teach:
	“wherein the screen controller is configured to control a movable object to pass by a position of [an area] interposed between the first display screen and the second display screen such that the movable object moves in a direction from the first display screen to the second display screen or in a direction from the second display screen to the first display screen”
	Dand Figures 1A-B and paragraph [0018] teach flinging content represented as a digital item from a first computing device to a second computing device when both devices are physically in contact with each other.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Nechbya/Morrison in view of Dand to have included the features of “wherein the screen controller is configured to control a movable object to pass by a position of [an area] interposed between the first display screen and the second display screen such that the movable object moves in a direction from the first display screen to the second display screen or in a direction from the second display screen to the first display screen” because copying and/or sharing content may require custom 
In regards to claim 5, Nechbya/Morrison teaches all the limitations of claim 1 and further teaches:
	“wherein in the display, the first display screen is configured to display first screen information for accepting an operation of the operator while the second display screen is configured to display second screen information provided to the operator”
	Dand Figure 2D computing device 204 can accept input and computing device 220 displays an image.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Nechbya/Morrison in view of Dand to have included the features of “wherein in the display, the first display screen is configured to display first screen information for accepting an operation of the operator while the second display screen is configured to display second screen information provided to the operator” because copying and/or sharing content may require custom applications and specialized interactions, which may negatively impact the user's experience (Dand [0002]).
	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nechbya in view of Morrison in view of Musolin et al. US 9,940,884 hereinafter referred to as Musolin.
	In regards to claim 3, Nechbya/Morrison teaches all the limitations of claim 1 and further teaches:
	“wherein the display includes an intermediate area between the first display screen and the second display screen, wherein a lens of the imaging device is disposed in the intermediate area, and wherein the screen controller controls a background color of the first display screen and a background color of the second display screen to be [different] color of the intermediate area”
Morrison teaches in paragraph [0018] and Figure 1 a first video screen 38 for visual game displays located above coin head 34 and keypad 36; a second video screen 40 for additional displays situated above first screen 38.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Nechbya in view of Morrison to have included the features of “wherein the first display screen and the second display screen are each configured of a single screen or multiple screens” because there is a need to protect the machines from vandalism and theft. Prevention of vandalism and theft is particularly difficult where machines are in an isolated area away from standard security cameras or security personnel. Providing additional security measures to this effect is also of primary concern herein (Morrison [0005]).
Nechbya/Morrison do not explicitly teach:
“identical to a same color or a similar [of a background]”
However, this is a routine implementation.  It would be understood that the displays would be capable of displaying any color.  For example, those of ordinary skill would expect any color display to have the capability to display all colors.  It would be unexpected to have all colors expect those colors that are the same or similar to some background.  It would require extra processing and engineering and logic to create a display that did not display a full color gamut.  Applicant has not disclosed such a system.  Therefore, this does not produce any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known 
	Musolin teaches a color multi0tocuh LCD/LED display (Title).  Musolin Figure 14 and column 4 lines 34-40 teaches the dimmer appears to be fully “merged” into the wall as shown in FIGS. 14 and 15. The patterns of the wall (e.g., lines, colors, texture, etc.) are replicated on the display, so that the boundary between the display and the wall is substantially or nearly invisible.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Nechbya/Morrison in view of Musolin to have included the features of “identical to a same color or a similar [of a background]” because there is a need in the art for a convenient universal wall-mounted dimmer device that has a color multi-touch LCD/LED display used for settings and control of household devices (Musolin column 1 lines 29-32).
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422